  Case 4:18-cv-00176-RSB-BKE Document 66 Filed 04/24/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


TREVER CHASE CANNON                         )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )      Civil Action No: 418-cv-176
                                            )
ROBERT J. ROBINSON, in his individual )
capacity and in his official capacity as an )
employee of the Savannah Police             )
Department, and THE MAYOR AND               )
ALDERMAN OF THE CITY OF                     )
SAVANNAH,                                   )
                                            )
       Defendants.                          )


                                         ORDER

       Before the Court is the parties’ Joint Stipulation of Dismissal. Pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii), an action may be dismissed by the parties by filing “a

stipulation of dismissal signed by all parties who have appeared.” As requested by the parties,

this action is DISMISSED WITH PREJUDICE and all parties shall bear their own costs and

attorney’s fees. The Clerk of Court is DIRECTED to close this case.

       SO ORDERED, this 24th day of April, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
